Citation Nr: 1625734	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-41 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to vocational rehabilitation benefits under Chapter 31 of Title 38 of the United States Code.

(The issues of entitlement to an initial compensable schedular disability evaluation for the service-connected bilateral hearing loss and entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss will be the subjects of a separate Board of Veterans' Appeals decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from February 1973 to March 1977.  This issue originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in which the RO denied the Veteran's claim for Chapter 31 vocational rehabilitation benefits.

The Veteran testified at a Board videoconference hearing before the undersigned in May 2012.  A transcript of that hearing is of record. 

The Board remanded the case for additional development in March 2013.  The case has now been returned to the Board for appellate review.

The evidence of record in this appeal consists of both a paper claims file including the Vocational Rehabilitation file, and an electronic record in VA's paperless claims processing system.  The Board has reviewed both the paper claims file and the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Basic entitlement to vocational rehabilitation training under Chapter 31, Title 38 of the United States Code, generally requires that a veteran have a service-connected disability rated as: (1) 20 percent or more disabling and that he or she is in need of rehabilitation due to an employment handicap, or (2) 10 percent disabling and that he or she is in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a)(b). 

A serious employment handicap means a significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.35.  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In May 2009, the Veteran submitted a claim of entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code (Chapter 31 benefits).  Pursuant to counseling conducted in August and October of 2009, it was determined that the Veteran did not have a serious employment handicap and, thus, entitlement to Chapter 31 benefits was denied.  At the time of the 2009 counseling sessions, service connection was in effect for bilateral hearing loss, rated as zero percent disabling and tinnitus, rated as 10 percent disabling.

In a separate Board decision issued simultaneously with this remand, the Board has remanded the issue of entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss.  The ultimate determination with respect to that issue could have a significant impact on the Veteran's claim of entitlement to Chapter 31 benefits.  Consequently, the Veteran's claim of entitlement Chapter 31 benefits is inextricably intertwined with his claim of entitlement to an extraschedular evaluation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, the Board finds that remanding the Veteran's claim of entitlement to Chapter 31 benefits is required so that it may be contemporaneously adjudicated with his claim of entitlement to an extraschedular evaluation for the hearing loss disability. 

To ensure that the appellant has been afforded full procedural due process, the case is REMANDED for the following: 

1.  If an extraschedular evaluation is granted for the service-connected bilateral hearing loss, develop and re-adjudicate the Veteran's claim of entitlement to Chapter 31 benefits.

2.  If an extraschedular evaluation for the service-connected bilateral hearing loss is denied, the Veteran's claim of entitlement to Chapter 31 benefits must be re-adjudicated, to include consideration of any evidence submitted since the May 2013 Supplemental Statement of the Case (SSOC).  

3.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

